Citation Nr: 0634299	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-24 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma for the purpose of obtaining outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1957 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The case was remanded for additional development of the 
record in November 2003.


FINDING OF FACT

The veteran lost teeth numbered 7, 8, 9, and 10 during 
service as the result of dental trauma.


CONCLUSION OF LAW

Service connection for residuals of dental trauma involving 
teeth numbered 7, 8, 9, and 10 is warranted for the purpose 
of entitlement to VA dental treatment.  38 U.S.C.A. §§ 1131, 
1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Analysis

Essentially, the appellant asserts that he suffered traumat 
to his mouth while boxing in service, and that the extraction 
of four teeth was due to such trauma.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2006).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2006).

In the instant case, the veteran's service medical records 
show that he had cavities in teeth numbered 7, 8, 9, and 10 
on entrance examination in May 1957.  August and September 
1957 dental treatment entries indicate that the veteran 
underwent a procedure for a temporary maxillary prosthesis 
due to an irregular alveolar ridge and that the veteran had a 
possible bridge fracture involving teeth 6 through 11.  A 
November 1957 entry indicates that there was a traumatic 
occlusion adjacent to tooth number 6.  On separation 
examination in February 1961, the missing teeth were noted.  

On VA examination in May 2006, the examiner reviewed the 
record and stated that the service dental record clearly 
reflected immediate extraction and temporization for 
maxillary anterior splint of teeth numbered 6 through 11 in 
August 1957.  He indicated that insertion and cementation of 
the final, complete restoration was carried out in October 
1957.  He opined that the veteran might have suffered trauma 
to his face during a boxing competition.  The assessment was 
status post sports injury in 1957 with the loss of four 
maxillary teeth, numbered 7 through 10.

Having reviewed the evidence of record in this case, the 
Board concludes that service connection for the purpose of 
obtaining outpatient dental treatment is warranted.  In 
reaching this conclusion, the Board finds that the veteran's 
assertions are consistent with the service dental records, 
which show immediate extraction of the affected teeth and 
complete restoration in 1957.  The VA examiner determined 
that it was conceivable that the veteran suffered trauma to 
his head and face in a boxing competition and assessed the 
loss of four maxillary teeth due to a sports injury.  
Accordingly, the Board finds that service connection for the 
purpose of obtaining outpatient dental treatment may be 
granted.


ORDER

Entitlement to service connection for the residuals of dental 
trauma for the purpose of obtaining outpatient dental 
treatment is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


